FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 17/486,712 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of PCT/CN2020/078866, filed on March 11, 2020, which claims priority to Chinese application CN201910237973, with a priority date of March 27, 2019.
The Office mailed a first action, non-final rejection on May 24, 2022.
Applicant filed amendments with accompanying remarks and arguments on August 23, 2022, the subject of the instant action.
Claims 1, 3-6, 8-11 and 14-15-17 are pending and are rejected. Claims 1 6, and 11 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the remarks and arguments as well as the amendments filed.
Examiner withdraws the § 112 rejection.
Regarding the prior art rejections, Examiner has considered the amendments and arguments made therein. Applicant at the outset appears to contend that the combination of Kwak and O’Reilly fail to disclose the amended claim 1 (incorporating subject matter from dependent claim 2). Specifically, Applicant contends that neither Kwak nor O’Reilly disclose both the first screen and second are switched form a same page to a different pages(Remarks: p. 8, emphasis is Applicant’s). O’Reilly, Applicant characterizes, opens two instances of File Explorer through two separate steps (Remarks: p. 8). In combination and considering the amended claim 1 as a whole, the references fail to disclose the features of claim 1 (Remarks: p. 9).
Examiner respectfully disagrees. Examiner notes that the combination of Kwak and O’Reilly had a same page in the form of a file explorer window being the third page that is then simultaneously displayed when the right click operation is performed; this operation is the specific right-click operation as noted in the rejection below. Examiner has construed the claim as presented to not require that the “second operation” not have any operations preceding it, as Applicant contends, including “opening the first instance from its taskbar icon” (Remarks: p. 8).
The claims stand rejected.
Objection
Examiner objects to claims 1, 6 and 11 in what appears to be a typographical error in independent claim 1, in the limitation, “wherein before the receiving a first operation performed on a target object in a first page displayed on the first screen.” This “first page” appears to refer to the earlier-recited first page. Examiner suggests amending the language to “the first page” in the emphasized portion noted here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 14-15-17 are rejected under 35 USC § 103 as being unpatentable over Kwak, United States Patent Application Publication 2014/0101577 published on April 10, 2014 in view of non-patent literature O’Reilly, “Opening Two Instances of File Explorer”, (“O’Reilly”)published on September 20, 2018 (per search engine indexing).

As to Claim 1, Kwak teaches: An object management method, applied to a mobile terminal, wherein the mobile terminal comprises a first screen and a second screen (Kwak: par. 12, a multi-display apparatus with a first and second display) , and the method comprises:
receiving a first operation performed on a target object in a first page displayed on the first screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display); and 
moving or copying, in response to the first operation, the target object into a second page displayed on the second screen (Kwak: par. 0199, the first image and list are copied and moved to the second screen on the second display) wherein the 
first page and the second page are different pages (Kwak: Fig. 9, the two pages are different),

    PNG
    media_image1.png
    510
    533
    media_image1.png
    Greyscale

wherein before the receiving a first operation performed on a target object in a first page displayed on the first screen, the method further comprises:
synchronously displaying the third page on the second screen (Kwak: par. 0133, the first and second screens may be a single document or a plurality of documents having a plurality of common pages; par. 0135-37, per user manipulation on a first screen, it may cause the second screen to change the page; Examiner asserts this may be a “third page”); 
switching on the first screen from the third page to the first page (Kwak: par. 0135, the first screen page may be changed accordingly); and 
switching on the second screen from the third page to the second page (Kwak: par. 0135, the first screen page may be changed accordingly).  
Kwak may not explicitly teach: receiving a second operation performed on a third page displayed on the first screen; 
synchronously displaying the third page on the second screen in response to the second operation.
O’Reilly teaches to open up another separate instance of a file-explorer window (i.e. a third page per the claim language), a user may select an icon (i.e. a second operation per the claim language) and to even have them be displayed stacked side-by-side.

    PNG
    media_image2.png
    175
    285
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kwak device by directly implementing the second operation, which could be before the viewing of any other pages, by a right click of the context menu as taught by O’Reilly. Such a person would have been motivated to do so to allow for a better user experience in reducing the number of steps needed to navigate to the same instance with a single user input.

As to Claim 3, Kwak and O’Reilly teach the limitations of claim 1.
Kwak further teaches: switching on the first screen from the fourth page to the first page (Kwak: par. 0135, the first screen page may be changed accordingly).
Kwak may not explicitly teach: wherein before the receiving a first operation performed on a target object in a first page displayed on the first screen, the method further comprises:
receiving a third operation performed on a target folder in a fourth page displayed on the first screen; 
displaying, on the second screen in response to the third operation, the second page corresponding to the target folder (Kwak: par. 0135, the first screen page may be changed accordingly).
O’Reilly teaches in to open up another separate instance of a file-explorer window, a user may select an icon (i.e. a third operation per the claim language). Examiner also notes that there is no restriction in the claim language that the second page and the fourth page are different. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Kwak-I’Reilly device by directly implementing the second operation, which could be before the viewing of any other pages, by a right click of the context menu as taught by O’Reilly. Such a person would have been motivated to do so to allow for a better user experience in reducing the number of steps needed to navigate to the same instance with a single user input.

As to Claim 4, Kwak and O’Reilly teach the elements of claim 1.
Kwak further teaches: wherein the receiving a first operation performed on a target object in a first page displayed on the first screen comprises: 
receiving a first sub-operation of dragging the target object in the first page displayed on the first screen to an edge of the first screen; and 
the moving or copying, in response to the first operation, the target object into a second page displayed on the second screen comprises: 
moving, in response to the first sub-operation, the target object into the second page displayed on the second screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display. Examiner asserts that that the operation includes a sub-operation of moving the target object to the edge of the first screen as depicted in Fig. 9).  

As to Claim 5, Kwak and O’Reilly teach the elements of claim 1.
Kwak further teaches: wherein the receiving a first operation performed on a target object in a first page displayed on the first screen comprises: 
receiving a second sub-operation of long pressing the target object in the first page displayed on the first screen and dragging the target object to an edge of the first screen; and 
the moving or copying, in response to the first operation, the target object into a second page displayed on the second screen comprises: 
copying, in response to the second sub-operation, the target object into the second page displayed on the second screen (Kwak: par. 199, Fig. 9, a user manipulation (i.e. a first operation) selects a first image [111-2] and list [111-3] (i.e. target object) is displayed on the first screen on the first display. Examiner asserts that that the operation includes a sub-operation of moving the target object to the edge of the first screen as depicted in Fig. 9. Examiner also asserts that there is no special definition of “long press” as any drag would have a press of some sort. Par. 0329 notes that a drag “indicates movement which a user pulls the user object toward one direction).

As to Claim 6, it is rejected for similar reasons as claim 1.
As to Claim 8, it is rejected for similar reasons as claim 3.
As to Claim 9, it is rejected for similar reasons as claim 4.
As to Claim 10, it is rejected for similar reasons as claim 5.

As to Claim 11, it is rejected for similar reasons as claims 1 and 6.
As to Claim 13, it is rejected for similar reasons as claim 3.
As to Claim 14, it is rejected for similar reasons as claim 4 and 9.
As to Claim 15, it is rejected for similar reasons as claim 5 and 10.

As to Claim 16, Kwak and O’Reilly teach the elements of claim 1.
Kwak further teaches:  wherein the first page and the second page are different desktop pages of the mobile terminal (Kwak: Fig. 9, the displayed pages may be considered to be desktop pages) or different file-directory pages.

As to Claim 17, Kwak and O’Reilly teach the elements of claim 1.
O’Reilly further teaches: wherein the first page is a source-directory page, and the second page is a target-directory page (The file explorer windows may be source and target as navigated into different folders).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koeninger, United States Patent Application Publication 2017/0031928 (August 1, 2013) (describing copying of files between identical folders with a backup system);
Anderson et al., United States Patent 9,152,306 (Oct. 6, 2015) (describing multiple screen moving and copying of files);
Frederickson et al., United States Patent Application Publication 2014/0351722 (Nov. 27, 2014) (describing multiple display system with moving of application windows).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174